On Rehearing.
PER CURIAM.
In this case a judgment was entered for the respondent on June 11, 1914. On a petition for rehearing the court ordered the entire case reargued, and the same has been done. On full consideration of what has occurred accordingly, to which the court gave full and careful attention, we have received no impression that there was any error in our previous judgment, and we have concluded to confirm the same. It follows, therefore, that on this rehearing we re-enter our judgment as follows:
The decree of the District Court is affirmed, and the appellee recovers its costs of appeal.